Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
1.	Claims 1-19 allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, clo9sest prior art of record considered, Bao (US 2010/0066311) discloses a method for providing a voltage/current to a portable electronic device (method of charging battery 130 of the portable device 100 when battery interface 132 is not present, Figure 1, Paragraph 84), the method comprising: 
making a determination, prior to supplying electrical power from a voltage source (circuit in 200 providing Vout at 208, Figure 1) to the portable electronic device that an output voltage from the voltage source exceeds a predefined maximum permitted voltage for operation of the portable electronic device or that the output voltage from the voltage source is at or below the predefined maximum permitted voltage (Paragraph 84, “…when the battery does not have a battery interface, prior to charging the controller can be configured to measure an output voltage at an output node of the current source”, allow charging if the measured output voltage is lower than a first voltage threshold or not allow charging if the measured output voltage is higher than the first voltage threshold”, Claim 27); 
when the determination is that the output voltage from the voltage source exceeds the predefined maximum permitted voltage, not providing the output voltage to the portable electronic device (Paragraph 84, Claim 27); and when the determination is that the output voltage from the voltage source is at or below the predefined maximum permitted voltage: providing the output voltage to the portable electronic device without voltage reduction (Paragraph 84, Claim 27). 
Bao does not disclose enabling a plurality of circuitries, including an adaptive active current limiting circuitry, to derive the reduced voltage from the output voltage, wherein the reduced voltage is at least at or below the predefined maximum permitted voltage, when the determination is that the output voltage from the voltage source exceeds the predefined maximum permitted voltage, supplying the reduced voltage to the portable electronic device and fully turning off the plurality of circuitries and does not limit the predefined maximum permitted voltage for the operation of the portable electronic device in a hazardous environment .
Belch (US 9,166,442) discloses a method for providing a voltage/current to a portable electronic device (Figures 1-3, portable electronic device 100 including battery 106 and charging module 104) including an adaptive current limiting module (156, Figures 2-3), voltage regulator module (150, Figures 2-3) and an input voltage sensing and determination module (154, Figures 2-3). Belch but does not disclose the limitation including to derive the reduced voltage from the output voltage, wherein the reduced voltage is at least at or below the predefined maximum permitted voltage, when the determination is that the output voltage from the voltage source exceeds the predefined maximum permitted voltage.
Bao and Belch, alone or in combination does not disclose enabling a plurality of circuitries, including an adaptive active current limiting circuitry, to derive the reduced voltage from the output voltage, wherein the reduced voltage is at least at or below the predefined maximum permitted voltage, when the determination is that the output voltage from the voltage source exceeds the predefined maximum permitted voltage, supplying the reduced voltage to the portable electronic device and fully turning off the plurality of circuitries and does not limit the predefined maximum permitted voltage for the operation of the portable electronic device in a hazardous environment, in combination with the other recited elements of the method of Claim 1, therefore allowable. Claims 2-10 depend from Claim 1.
Claim 11 recites an apparatus having a housing to contain a voltage that provides an output voltage, the apparatus including limitations corresponding to the allowable feature of Claim 1, along with the other recited elements of the apparatus, therefore allowable for the same reasons as for Claim 1. Claims 12-19 depend from Claim 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/           Examiner, Art Unit 2836, 4/07/2022